﻿
























54.	Mr. President, permit me first to express to you the congratulations of our delegation since the General Assembly has with discernment elected you to preside over this session, whose agenda includes subjects for study and decision that are of much importance for the States which make up the United Nations. We are certain that your wisdom and your experience will mean that our common endeavour will prevail, both in the search for just solutions and in the results to which our deliberations lead. It is therefore our hope that, guided by the values you represent, we shall be able, when our work is done, to say that the thirty-third session of the General Assembly made substantial progress and was able to dispel the intangible factors that have halted the advance towards a new policy of understanding and effective decisions in the difficult task imposed on us by the expectations of our times and by the United Nations Charter. 
55.	We wish to avail ourselves of this opportunity to extend our most cordial congratulations to Solomon Islands on its becoming a Member of this Organization. We are sure it will make a positive contribution towards the building of a better world, a task to which we are all committed.
56.	The history of the Dominican Republic has been characterized by heroic deeds in the defence of liberty. In this difficult task, this is part of the contribution that American independence has made to the principles of democracy. Up to now we have been guided by and have followed those guidelines.
57.	We cannot say that after 1844, when the Dominican Republic came into being as a free and independent State through the brave actions of a few, we have not had to rise up again because of the interference to which our national sovereignty was subjected. To these incidents must be added the fact of our political turbulence, which generated the implacable scourge of internal revolutions. Nevertheless, the ideals upheld with sacrifice and selflessness by the founders of the Republic remain in essence intact within the evolution of our political thinking.
58.	Another historic fact is that a new Government, one that emerged as a result of universal suffrage in the Dominican Republic, is represented at this thirty-third session.
59.	All born in that land therefore rejoice that after almost a century, in compliance with the constitutionality that justified the coming into being of the Republic, a President elected by sovereign legal processes has transmitted public powers to his legitimate successor. This is the example we give of compliance with rules of law and our people's constant aspiration to exercise independence.
60.	On 16 August of this year, in compliance with the people's will and the constitutional rules in force, His Excellency Don Antonio Guzman assumed the responsibilities of the President of all Dominicans. On that memorable occasion the highest official of our nation dearly and precisely gave us the guidelines of his Government. I cannot fail to mention those which refer to compliance with the general principles of public international law: respect for the sanctity of international treaties and conventions and for the rules governing the United Nations and its subsidiary bodies, as well as respect for the Organization of American States [OAS], from which is derived the legal system of our region and its organic institutions and, in general, the interdependence of States; regional and worldwide solidarity; co-operation and peaceful coexistence, as one of the most effective means of maintaining peace and eliminating the scourge of war.
61.	To that is added the conviction of the President that international relations must be conducted within the framework of equality and mutual respect; that peaceful procedures must be followed for the settlement of disputes and international controversies; that social progress and the economic development of peoples are indivisible and that from this is derived the natural obligation of the developed nations, and particularly the industrialized nations, to give financial and technological assistance to the developing countries so as to eradicate the economic inequalities that are the cause of international tensions and conflicts.
62.	The Government of the Dominican Republic also has its interest directed towards the third world, the non- aligned countries and, furthermore, all those with which we have not yet established normal relations. The Government is paying particular attention to solutions that will bring about greater closeness in accordance with the fact of the interdependence of States. Finally, it advocates the reaffirmation of the democratic system characterized by the principle that sovereignty resides in the people, from which it follows in our times that political pluralism must be a genuine expression of that sovereign power guaranteed by the right to vote.
63.	To all nations represented here I transmit, through their delegations, this message from the Government of the Dominican Republic, which is now entering upon a new cycle of conceptual evolution and perspectives for exemplary progress with the support of legitimate institutions and prompted by an unwavering will to serve the most sacred public interest and the aspirations of all Dominicans.
64.	All countries on earth should join the United Nations in celebrating at the highest level the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights. One of the most solemn and constructive ways to celebrate the occasion would be to establish educational programmes incorporating at least progressive ideas on the subject, which must be related to humanistic disciplines later to be received in university centres. If this were to lead to specialization and dissemination schemes, the time would come when what we call Utopia, in which man himself would be the possessor of international human rights, would be transformed from a dream into a universal reality.
65.	We are convinced that human rights represent the genuine and common heritage of mankind and, because it is indivisible and one of solidarity, violations in one country have repercussions in others.
66.	For that reason, and because we shall be celebrating yet another anniversary of the Universal Declaration of Human Rights, I cannot fail to mention the intention of the Head of State of the Dominican Republic strictly to apply in our country the precepts and rules enshrined in those rights in the Dominican Republic as the principal obligation of the State. And in order to ensure strict respect for these rights, a draft of a law setting up a court of constitutional guarantees is to be submitted to the National Congress.
67.	I must now refer specifically to the fact that, within the context of the vigorous policy of the defence of human rights, the National Congress of my country has just approved a law granting general amnesty to persons imprisoned for political acts related to political breaches of the peace or political motives, and even those for which the legal description is doubtful.
68.	We share the view that it is urgent to study the relationship that may exist between civil and political rights and economic, social and cultural rights, and that Governments must advocate these investigations which are so important for making progress on a subject that is causing concern in areas in conflict. For similar reasons, we share the view that we must define distinctive types of breaches which by their nature constitute violations of human rights.
69.	We also believe that it is desirable that the system of imprisonment for political crimes and breaches of the peace in their three distinctive aspects should be made more humane so that the applicable punishments shall take into account the recommendations of modern criminology.
70.	We are convinced that human rights are profoundly rooted in the Four Freedoms formulated by President
Roosevelt in 1941 before the Congress of the United States of America, when the repercussions of the world conflagration was being felt in all parts of the world.
71.	That instrument advocates freedom of speech and expression; freedom of every man to worship God; freedom from hunger and freedom to live free from poverty, which presumes economic assistance guaranteeing the right to live for all the inhabitants of the earth; and freedom from fear, which would obviously mean a world review of armaments so that no nation would be able indiscriminately to stockpile arms with the risk of unleashing the scourge of war with catastrophic results.
72.	The mobilization of the world conscience so as to make human rights effective, which has lately been making itself felt with admirable impetus, therefore gives rise to a new source of wisdom and of humanity in the formulation of those Four Freedoms.
73.	The delegation of the Dominican Republic to the seventh regular session of the General Assembly of the OAS, which was held at Grenada from 14 to 22 June 1977, maintained a position consistent with that of the Government of the United States of America on the subject, which is to be found in inter-American instruments and also forms part of the structures of this world Organization.
74.	Peace, that noble aspiration of the human spirit, which has not yet been fully attained, must be the fundamental goal of all Governments on earth, particularly today when the statistics of international specialized agencies forecast more than 6 billion inhabitants of the globe at the end of the present century. And it is logical to think that, unless traditional methods are changed—methods which have proved ineffective to ensure survival and education for mankind today—it will be difficult to face the grave problems of the future in a world becoming smaller in space and in resources.
75.	It is up to all nations, and particularly those responsible for the balance of power, to overcome differences of frontiers and ideologies so that, in solidarity, they will find definite solutions to the lack of education, food and housing, problems which increasingly weigh on the destiny of man. To this end it is essential to consolidate universal peace, that divine gift which man has denied himself and for which this Organization has always striven since it came into being in 1945, representing in sum mankind's greatest ideals.
76.	The Head of State of the Dominican Republic is particularly interested in making the economy more dynamic so as to increase the well-being of the entire population, and to attain that objective he intends to broaden the domestic market and firmly to promote exports so ns to create demand for our national products. And yet all these domestic efforts intended to bring about a healthy economy, mobilize local resources, capitalize the State enterprises, stimulate the agricultural sector and improve public services require international conditions which will not have a negative effect on the efforts which our Government intends to make in the next four years.
77.	Along the same line of thinking we must recall the need to be able to rely upon stable prices for sugar at the world level. Sudden fluctuations in the price of this product in the free market have caused enormous harm to countries which have considerable exportable surpluses. Our Government therefore urges that all countries which signed the International Sugar Agreement, 1977, but which have not yet ratified it to proceed to do so in order to create stability and order in the market.
78.	In broadening the basis of international co-operation in every field among the great Powers and relatively less developed countries it is necessary to reach agreement on multinational financial and economic matters and to give effect to that agreement as soon as possible. This re list no longer be delayed. It is totally impossible to maintain international relations on a basis of constructive international co-operation which will be broader and more open to all States Members of the United Nations as long as we have no world food authority to deal with the basic problems of feeding the world's population. In Latin American countries, according to ECLA data, 110 million people live in a state of acute poverty. We can no longer escape the need to create an international organization which would give scientific and technological guidelines to all countries, particularly the less developed.
79.	A fund for the stabilization of raw materials prices, which has so often been discussed in UNCTAD but still has not come into being, can no longer await agreements for financing for the benefit of both rich and poor countries alike because of the degree of interdependence of the international economy. Many decisions are yet to be taken at a world level for the stabilization of trade relations, for the joint exploitation of the resources of the sea, for a more just and equitable distribution of the financial burden for development, and for the formulation of policies to achieve international monetary stability and to prevent serious fluctuations in the balance of payments such as have occurred recently, and for the adoption of many other measures which could give an impetus for mankind to bring about a better world under the rule of peace and peaceful coexistence.
82. The Dominican Republic condemns the use of violence wherever it occurs, because this is one of the major obstacles preventing the world of today from being able to live in peace, which is the ultimate goal of the Uniter1 Nations.
83.	For these reasons we praise the studies made by the competent international organizations to outlaw, in so far as is humanly possible, that enemy of peace and of human progress.
84.	Those convictions have led my country to welcome with pleasure the efforts made during the Bonn Economic Summit Conference in July to implement the anti-piracy Convention adopted at The Hague in 1970  and to provide procedures for imposing sanctions on countries which refuse to try or extradite air pirates or to return hijacked aircraft.
85.	We also favour finding more effective methods to discourage the taking of hostages, which is so often an attack on innocent persons, since this evil is on the increase, as is clear from the events which have so disturbed the international community.
86.	We also favour a truce in international tensions which could pave the way to the solution of problems which exist in areas of conflict such as the Middle East. For that conflict, new, correct and honourable guidelines seem to have been found on a footing of equality and mutual respect, to dispel distrust and bring about renewed goodwill, without which understanding among men and nations is not possible.
87.	The dilemma in which we find ourselves leads us to recall a similar situation of conflict in the Republic of France, when Talleyrand, having been recalled for consultation after his dismissal, replied to the words of the Great Corsican, "Negotiate, while you can still negotiate."
88.	In brief, those are the guidelines of the international policy of my country on the grave problems afflicting the States which compose this world Organization. This represents the thinking of His Excellency the President of the Republic, Mr. Antonio Guzman.
89.	On this occasion, more than on any other we can speak with the firmness given to peoples by their consciousness of what is true, genuine and just. With the election to the presidency of the Republic of His Excellency Mr. Antonio Guzman, and with the peaceful transfer of presidential power, the time has come when, for the good of the democratic world and for our own good, the Dominican Republic must definitively be considered as a State where representative democracy really prevails.
